CLEVENGER, Circuit Judge.

ORDER

Ronald R. Brunson moves for reconsideration of the court’s July 6, 2004 order dismissing his petition for review for failure to file a Fed. Cir. R. 15(c) statement concerning discrimination. The Department of Justice opposes.
Upon consideration thereof,
IT IS ORDERED THAT:
The motion is granted, the mandate is recalled, the dismissal order is vacated, and the petition for review is reinstated. *19Brunson’s brief is due within 30 days of the date of filing of this order.